DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US Pub. No. 2010/0089740), Fulton (USP 2519451), Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Rabie et al. (US Pub. No. 2004/0007525).
Claim 1: Vuong et al. teach a method of recovering ammonia from wastewater, the method comprising pretreating the water for removal of solids [0018-0022] and then steam stripping the ammonia wastewater in a stripping column [0023]. They adjust the pH by adding bicarbonates as needed [0020]. The ammonia vapor is sent to a disposal unit [0023] which is not shown and is not particularly described as a “condenser”. No is acid scrubbing required. However, it is known in steam stripping that the vapor is condensed in a column or tank (see USP 2519451 col. 2, lines  45-50) and is then removed (see USP 2519451, col. 3, lines 1-5). One of ordinary skill in the art at the time of the invention would have understood, or found obvious, that Vuong et al.’s disposal included condensing of the ammonia vapor for disposal.
Vuong et al. do not teach the specifics of the pretreatment filtering steps.
In the analogous art of wastewater treatment Orentlicher et al. teach a method of recovering ammonia from wastewater, the method comprising pretreatment steps of filtering a first set of solids from an input slurry medium including ammonia [0025], filter solids through an ultra-fine membrane producing a remaining permeate [0025]; adjusting a pH level of the permeate by mixing the permeate with a 3medium when the pH level is below a threshold value [0014] and pumping the adjusted permeate to one or more stripping columns via a permeate pipeline [0026-0027].
Vuong et al.’s pretreatment steps are not particularly critical or limiting. They teach that the softening and clarification can be done through any suitable means for treating wastewater 
Orentlicher et al. teach adjusting the pH level of the permeate by mixing the permeate with when the pH level is below a threshold value [0014] using a caustic source [0026].
They do not teach that the caustic source is bicarbonate.
Trygar teaches that alkalinity is adjusted by adding sodium bicarbonate (Trygar, 2014).
One of ordinary skill in the art at the time of the invention would have found it obvious to use sodium bicarbonate to adjust the pH because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Vuong et al. and Orentlicher et al. do not teach that the solids removal includes specifically a screw press and a filter bag.
Wegner teach a method of cleaning wastewater wherein the process of separating and dewatering solids includes using filter bags [0102, 0122] and screw press [0102].
One of ordinary skill in the art at the time of the invention would have found it obvious to use Wegner’s screw press and filter bag for Orentlicher et al.’s coarse solids separation in because Wegner teaches their success in the art for solid separation and dewatering in wastewater treatment. Use of known technique to improve similar devices (methods, or products) in the same way is obvious.
Orentlicher et al. do not teach cleaning the ultra-filter membranes with hot water or a hot water source.

One of ordinary skill in the art at the time of the invention would have found it obvious to clean Orentlicher et al.’s membranes using hot water in order to restore flow through the membrane therein extending the useful life of the membrane.
Claim 2: the pH is adjusted by adding a caustic from a source (118)[0026]. The amount of alkali added is enough to raise the pH to approximately 10.5 or another desired pH [0026]. This is done in the permeate line [0026]. While Orentlicher et al. do not teach an injection “rate” or “dynamically” adjusting the amount, it is clear that they require the pH to remain above a certain threshold for effective ammonia stripping. Therefore, it would have been obvious to one of ordinary skill in the art that Orentlicher et al. requires monitoring the pH and adjusting the amount of alkali based on the pH.
Claim 3: Rabie et al. teach that cleaning the membrane may include using chemicals such as sodium hydroxide [0027]. While they do not teach the specific pH that the water is raised to, the purpose of the chemical addition to the hot water is to remove fouling and kill microbes in the water [0027, 0030]. This occurs at a caustic pH wherein the higher the pH the more caustic the solution is. Choosing a specific pH, particularly greater than 7 and less than or equal to 14 was within the skill of one ordinarily skilled in the art. The pH is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4: Orentlicher et al. teach that the UF membrane is coupled together with an input and a plurality of outputs within a self-contained skid (Fig. 1, 114).
Claim 5: ultrafiltration membranes exclude particles from 0.01 to 1 um (Aliku, 2017, Fig. 5 for evidence).
Claim 7: the pore size of the bag filter is not disclosed. However, pore size is well-recognized in the art as a result effective variable which is optimized based on the size of the particles to be retained. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9: Vuong et al. and Orentlicher et al. do not teach specifically returning ammonia concentrate to the stripping column to increase the concentration of ammonia.
However, Orentlicher et al. teach that the number of membrane modules required depends on the concentration of ammonium in an influent stream and that the more concentrated ammonium bearing stream may require fewer hydrophobic membrane modules to achieve the desired degree of product saturation in the effluent [0029]. Ammonium is the protonated form of ammonia. Returning concentrated ammonia to the influent of the stripping column would increase the concentration of the ammonium ion in the influent.
One of ordinary skill in the art at the time of the invention would have found it obvious to return at least a portion of concentrated ammonia from the product tank to the stripping column in order to increase the concentration of ammonium ion in the influent and reduce the required number of membranes.
Claim 10: Orentlicher et al. teach a heat exchanger is used to heat the permeate [0025-0026].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al., Fulton, Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Rabie et al. (US Pub. No. 2004/0007525) in view of Ishigaki et al. (USP 5357855).
Claim 6: Wegner does not teach the specific structure of the screw press.
Ishigaki et al. teach a screw press for dewatering wastewater the screw press comprising double screens wherein the openings become gradually finer and decreases generally from a 1 mm mesh screen down to a 0.5mm mesh screen (col. 4, lines 29-54). This allows for finer particle removal as the moisture content is reduced and increases the amount of sludge to be treated (col. 4, lines 29-54). While the finer mesh is not in the 100-250um range, Ishigaki et al. clearly teach that the mesh size is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
One of ordinary skill in the art at the time of the invention would have found it obvious to use Ishigaki et al.’s screw press configuration including at least two screens with gradually decreasing mesh sizes because Wegner does not teach a specific configuration for the screw press and Ishigaki et al.’s is a successful option.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al., Fulton, Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Derrick et al. (US Pub. No. 2005/0082236).
Claim 8: Vuong et al. and Orentlicher et al. do not teach that the pretreatment includes running the slurry through a shaker deck having one or more screens.

One of ordinary skill in the art at the time of the invention would have found it obvious to use a screening process as a pretreatment process in Orentlicher et al.’s method and apparatus because screening is recognized in the art as a suitable method of separating solids from water when treating a slurry. Use of known technique to improve similar devices (methods, or products) in the same way is obvious.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Norddahl (USP 6368849).
Claim 11: Orentlicher et al. do not teach treating the wastewater exiting the stripping column after the ammonia has been recovered into a reverse osmosis system.
Norddahl teaches a method for treating organic waste wherein the clean fraction resulting from stripping ammonia is sent to a reverse osmosis system (col. 6, lines 20-30; 52-55) resulting in purified water (col. 6, lines 60-67; col. 7, lines 54-66).
One of ordinary skill in the art at the time of the invention would have found it obvious to treat the ammonia-free/reduced permeate using reverse osmosis for the benefit of producing a useable end product purified water.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al., Fulton, Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Viotti et al. (2015).
Claim 12: Vuong et al. and Orentlicher et al. do not teach cleaning the stripping columns to remove inorganic precipitates (i.e. scale).

One of ordinary skill in the art at the time of the invention would have found it obvious to periodically clean Orentlicher et al.’s towers using an acid solution to remove scale and maintain efficiency. 
Claims 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al., Fulton, Orentlicher et al. (US Pub. No. 2014/0363344) in further view of Wegner (US Pub. No. 2008/0296232) in view of Ishigaki et al. (USP 5357855). 
Claims 13, 15, 16, 17, 18, 19, and 20: Vuong et al. teach a method of recovering ammonia from wastewater, the method comprising pretreating the water for removal of solids [0018-0022] and then steam stripping the ammonia wastewater in a stripping column [0023]. They adjust the pH by adding bicarbonates as needed [0020]. The ammonia vapor is sent to a disposal unit [0023] which is not shown and is not particularly described as a “condenser”. There is no acid scrubbing required. However, it is known in steam stripping that the vapor is condensed in a column or tank (see USP 675374 col. 2, lines  45-50) and is then removed (see USP 2519451, col. 3, lines 1-5). One of ordinary skill in the art at the time of the invention would have understood, or found obvious, that Vuong et al.’s disposal included condensing of the ammonia vapor for disposal.
Vuong et al. do not teach the specifics of the pretreatment filtering steps.

Vuong et al.’s pretreatment steps are not particularly critical or limiting. They teach that the softening and clarification can be done through any suitable means for treating wastewater [0021]. It was within the skill of one of ordinary skill in the art at the time of the invention to determine the necessary pretreatment filtration steps prior to steam stripping. These include Orentlicher et al.’s steps of filtering solids through an ultra-fine membrane and pH adjustment of the ultra-fine membrane permeate prior to the steam stripping. 
Orentlicher et al. do not teach that the solids removal includes specifically a screw press and a filter bag.
Wegner teach a method of cleaning wastewater wherein the process of separating and dewatering solids includes using filter bags [0102, 0122] and screw press [0102].

Wegner does not teach the specific structure of the screw press.
Ishigaki et al. teach a screw press for dewatering wastewater the screw press comprising double screens wherein the openings become gradually finer and decreases generally from a 1 mm mesh screen down to a 0.5mm mesh screen (col. 4, lines 29-54). This allows for finer particle removal as the moisture content is reduced and increases the amount of sludge to be treated (col. 4, lines 29-54). While the finer mesh is not in the 100-250um range, Ishigaki et al. clearly teach that the mesh size is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
One of ordinary skill in the art at the time of the invention would have found it obvious to use Ishigaki et al.’s screw press configuration including at least two screens with gradually decreasing mesh sizes because Wegner does not teach a specific configuration for the screw press and Ishigaki et al.’s is a successful option.
The pore size of the bag filter is not disclosed. However, pore size is well-recognized in the art as a result effective variable which is optimized based on the size of the particles to be retained. “[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Regarding the inclusion of pumps and valves, pumps and valves are ubiquitous in the art. Pumps are used to move fluid through a system and create sufficient feed pressure. Valves are used to control the flow of fluid through the system. It was within the skill of one of ordinary skill in the art at the time of the invention to include pumps and valves as needed, in particular upstream of filter materials (i.e. the bag filter) and at the outlet and inlets of modules to control the flow into and out of the module. Orentlicher et al. teach moving the filtrate from the UF module (114) to a storage tank (116) wherein the degasser (116) stores the permeate.
Claim 14: Orentlicher et al. teach the pH adjustment apparatus comprising an injection line coupled with the permeate pipeline (Fig. 1, line from 118A to 118)[0026]. 
They do not teach a pH sensor.
Wegner teaches a pH sensor/controller to monitor the pH and adjust the pH based on the sensed value.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a sensor and a controller to adjust Orentlicher et al.’s pH because Orentlicher et al. requires the pH to be maintained above a particular value and using a sensor would provide feedback and a controller would allow for pH adjustment.
Claim 21: Vuong et al. and Orentlicher et al. do not teach a feedback channel from the condenser to the stripper.
However, Orentlicher et al. teach that the number of membrane modules required depends on the concentration of ammonium in an influent stream and that the more concentrated ammonium bearing stream may require fewer hydrophobic membrane modules to achieve the 
One of ordinary skill in the art at the time of the invention would have found it obvious to provide a feedback channel to return at least a portion of concentrated ammonia from the product tank to the stripping column in order to increase the concentration of ammonium ion in the influent and reduce the required number of membranes.
Claim 22: Orentlicher et al. teach a heat exchanger is used to heat the permeate [0025-0026].
Claim 24: Orentlicher et al.’s acid source (320) is interpreted as the cleaning system. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al., Fulton, Orentlicher et al. (US Pub. No. 2014/0363344), Wegner (US Pub. No. 2008/0296232), and Ishigaki et al. (USP 5357855) in view of Norddahl (USP 6368849).
Claim 23: Vuong et al. and Orentlicher et al. do not teach treating the wastewater exiting the stripping column after the ammonia has been recovered into a reverse osmosis system.
Norddahl teaches a method for treating organic waste wherein the clean fraction resulting from stripping ammonia is sent to a reverse osmosis system (col. 6, lines 20-30; 52-55) resulting in purified water (col. 6, lines 60-67; col. 7, lines 54-66).
One of ordinary skill in the art at the time of the invention would have found it obvious to treat the ammonia-free/reduced permeate using reverse osmosis for the benefit of producing a useable end product purified water.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al., Fulton, Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), Derrick et al. (US Pub. No. 20050082236), Wegner (US Pub. No. 2008/0296232), Rabie et al. (US Pub. No. 2004/0007525), Ishigaki et al. (USP 5357855), and further in view of Norddahl (USP 6368849).
Claim 25: Vuong et al. teach a method of recovering ammonia from wastewater, the method comprising pretreating the water for removal of solids [0018-0022] and then steam stripping the ammonia wastewater in a stripping column [0023]. They adjust the pH by adding bicarbonates as needed [0020]. The ammonia vapor is sent to a disposal unit [0023] which is not shown and is not particularly described as a “condenser”. There is no acid scrubbing required. However, it is known in steam stripping that the vapor is condensed in a column or tank (see USP 675374 col. 2, lines  45-50) and is then removed (see USP 2519451, col. 3, lines 1-5). One of ordinary skill in the art at the time of the invention would have understood, or found obvious, that Vuong et al.’s disposal included condensing of the ammonia vapor for disposal.
Vuong et al. do not teach the specifics of the pretreatment filtering steps.
 Orentlicher et al. teach a method of recovering ammonia from wastewater, the method comprising: a pretreatment method of filtering a first set of solids from an input slurry medium including ammonia [0025], filter solids through an ultra-fine membrane producing a remaining permeate [0025]; adjusting a pH level of the permeate by mixing the permeate with a medium when the pH level is below a threshold value [0014] and pumping the adjusted permeate to one or more stripping columns via a permeate pipeline [0026-0027]. Orentlicher et al. teach a heat exchanger is used to heat the permeate [0025-0026].
Vuong et al.’s pretreatment steps are not particularly critical or limiting. They teach that the softening and clarification can be done through any suitable means for treating wastewater [0021]. It was within the skill of one of ordinary skill in the art at the time of the invention to 
Orentlicher et al. do not teach multiple ultra-filter membranes with decreasing pore size.
However, Orentlicher et al. teach that solids removal is done such that particles of various sizes are removed [0013]. In filtration, it is known that using multiple membranes in series with decreasing pore size will gradually remove particles having larger sizes to smaller sizes therein preventing excessive blockage of an upstream membrane. One of ordinary skill in the art at the time of the invention would have found it obvious to use multiple ultra-filter membranes in series in order to remove a greater amount of particles without overloading the membranes.
Orentlicher et al. teach adjusting the pH level of the permeate by mixing the permeate with when the pH level is below a threshold value [0014] using a caustic source [0026].
They do not teach that the caustic source is bicarbonate.
Trygar teaches that alkalinity is adjusted by adding sodium bicarbonate (Trygar, 2014).
One of ordinary skill in the art at the time of the invention would have found it obvious to use sodium bicarbonate to adjust the pH because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
They teach that various pretreatment modules may be used [0012] for separating particles of different types [0012]. Orentlicher et al. do not teach that the pretreatment solids removal includes specifically a screw press and a filter bag.
Wegner teach a method of cleaning wastewater wherein the process of separating and dewatering solids includes using filter bags [0102, 0122] and screw press [0102].

Orentlicher et al. do not teach that the pretreatment includes running the slurry through a shaker deck having one or more screens.
Derrick et al. teach a method and apparatus for treating a slurry wherein the method includes screening the slurry to separate particles from the liquid (abstract; 0003)(Claim 1).
One of ordinary skill in the art at the time of the invention would have found it obvious to use a screening process as a pretreatment process in Orentlicher et al.’s method and apparatus because screening is recognized in the art as a suitable method of separating solids from water when treating a slurry. Use of known technique to improve similar devices (methods, or products) in the same way is obvious.
Orentlicher et al. do not teach cleaning the ultra-filter membranes with hot water or a hot water source.
Rabie et al. teach a method of cleaning ultrafiltration membranes wherein the method is performed using hot water to flush the membranes [0048]. The temperature being 25-40 C (i.e. 77-104 F) [0048]. The cleaning process improves permeability of the membrane allowing for longer use.
One of ordinary skill in the art at the time of the invention would have found it obvious to clean Orentlicher et al.’s membranes using hot water in order to restore flow through the membrane therein extending the useful life of the membrane.

Orentlicher et al. do not teach a pH sensor or adjusting the pH in response to feedback from the pH sensor.
Wegner teaches a pH sensor/controller to monitor the pH and adjust the pH based on the sensed value.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a sensor and a controller to adjust Orentlicher et al.’s pH because Orentlicher et al. requires the pH to be maintained above a particular value and using a sensor would provide feedback and a controller would allow for controlled pH adjustment.
Wegner does not teach the specific structure of the screw press.
Ishigaki et al. teach a screw press for dewatering wastewater the screw press comprising double screens wherein the openings become gradually finer and decreases generally from a 1 mm mesh screen down to a 0.5mm mesh screen (col. 4, lines 29-54). This allows for finer particle removal as the moisture content is reduced and increases the amount of sludge to be treated (col. 4, lines 29-54). While the finer mesh is not in the 100-250um range, Ishigaki et al. 
One of ordinary skill in the art at the time of the invention would have found it obvious to use Ishigaki et al.’s screw press configuration including at least two screens with gradually decreasing mesh sizes because Wegner does not teach a specific configuration for the screw press and Ishigaki et al.’s is a successful option.
Vuong et al. do not teach treating the wastewater exiting the stripping column after the ammonia has been recovered into a reverse osmosis system.
Norddahl teaches a method for treating organic waste wherein the clean fraction resulting from stripping ammonia is sent to a reverse osmosis system (col. 6, lines 20-30; 52-55) resulting in purified water (col. 6, lines 60-67; col. 7, lines 54-66).
One of ordinary skill in the art at the time of the invention would have found it obvious to treat the ammonia-free/reduced permeate using reverse osmosis for the benefit of producing a useable end product purified water.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al., Fulton, Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), Derrick et al. (US Pub. No. 20050082236), Wegner (US Pub. No. 2008/0296232), Rabie et al. (US Pub. No. 2004/0007525), Ishigaki et al. (USP 5357855), Norddahl (USP 6368849), in futher view of Viotti et al. (2015).
Claim 26: Vuong et al., Fulton, Orentlicher et al. do not teach cleaning the stripping columns to remove inorganic precipitates (i.e. scale).

One of ordinary skill in the art at the time of the invention would have found it obvious to periodically clean Orentlicher et al.’s towers using an acid solution to remove scale and maintain efficiency. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/1/2021, with respect to the rejection(s) of claims 1-26 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are included.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778

/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778